Title: From Thomas Jefferson to the County Lieutenants of Lunenberg, Amelia, Powhatan, Cumberland, and Brunswick, 18 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmd. Febry. 18. 1781

 Not knowing where the very rapid march of Ld. Cornwallis may terminate I think it necessary to desire that you immediately assemble  the whole of your Militia who have arms, or for whom they can be procured by impressing or otherwise and march them with proper officers without delay to join Genl. Greene who by the last intelligence had crossed the Dan at Boyd’s ferry and was retreating before the enemy. The emergency is so extreme that I must rely on your losing not a moment’s time in executing this order. I shall be glad to be informed of the numbers you equip and time of their march. I am with much respect &c.
